Citation Nr: 0208510	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-04 304	)	DATE
	)


Returned from the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION


Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).
FINDING OF FACT

In May 2002, prior to the promulgation of a decision in the 
appeal, the Board received a written statement from the 
appellant that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  
Id.  

In this case, the veteran withdrew his appeal in writing in a 
May 2002 statement.  As such, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal.  The claim is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.}In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you.



 
}


